             Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 1 of 6




 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                   NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                        SUPPLEMENTAL DECLARATION OF
20   Nevada Limited Liability Company,                   KATHERINE PAULSON IN SUPPORT
21                                                       OF DEFENDANTS’ MOTION FOR
22                       Plaintiffs,                     STATUS CONFERENCE
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34
35
36          Katherine Paulson declares as follows:
37          1.      I am over the age of 18 and am named as a defendant in this action. I make this
38
39   declaration based on personal knowledge.
40
41          2.      I make this declaration in support of Defendants’ motion for a status conference
42
43   regarding Plaintiffs’ counsel’s use of social media and threats of criminal prosecution.
44
45


     SUPPLEMENTAL DECLARATION OF                                    G O R DO N     600 University Street
     KATHERINE PAULSON - 1                                            T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 2 of 6




 1             3.   I have reviewed the Declaration of Natalie Kennett filed by Plaintiffs (Dkt. 46-3).
 2
 3   That declaration falsely accuses me of attempting to hack into Ms. Kennett’s accounts and
 4
     otherwise harassing her, and alleges that I was somehow involved in what appear to have been
 5
 6   vicious and cruel online attacks on her in my name. I have never attempted to hack into her
 7
 8   accounts and I have done nothing to harass her. I have never asked or coordinated with anyone to
 9
10   hack into her accounts or to harass her. The messages Ms. Kennett claims she received are vile
11
     and cruel. I did not and would not send these or ask anyone to send them on my behalf. I myself
12
13   have received numerous personal attacks since this lawsuit began. I address specific paragraphs
14
15   and images below.
16
17             4.   Paragraph 6: I did not say I had to delete videos because of the lawsuit or for my
18
     safety.
19
20             5.   Paragraph 7: The entire image is fabricated. I never wrote the words attributed to
21
22   me in this image, nor did I ever fear “facing charges” because of anything I wrote about Tati
23
24   Westbrook.
25             6.   Paragraphs 14 & 18: I have never asked anyone to “go after,” harass, intimidate,
26
27   or punish Ms. Kennett nor have I “worked with” anyone, “closely” or otherwise, to harass, hack,
28
29   threaten, punish, or intimidate her.
30
31             7.   Paragraph 23: I have never attempted to gain access to Ms. Kennett’s email
32   account. Recently, on a number of occasions, I have received notifications that my publicly-
33
34   available email address has been used in an apparent attempt to gain unauthorized access to
35
36   email and social media accounts. I have not done this. I believe others are doing this to
37
38   manufacture “evidence” that I have made these improper attempts. Anyone with my email
39   address—which is on my website—can do this. I addressed this in my first declaration, Dkt. 40.
40
41             8.   Ex. 3 at p. 43: I did not write “Don’t tell anyone I deleted anything or il [sic] sue
42
43   you.” Nor would I. This is a fabricated screenshot. Attached as Exhibit A is a true and correct
44
     screenshot of the actual conversation between Ms. Kennett and myself. Exhibit A shows a
45


     SUPPLEMENTAL DECLARATION OF                                      G O R DO N     600 University Street
     KATHERINE PAULSON - 2                                              T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 3 of 6




 1   comparison of the genuine screenshot (left side) and the doctored one (right side). Ms. Kennett
 2
 3   deleted my actual comment—“Half these people have me blocked”—and replaced it with a
 4
     different text bubble saying “Don’t tell anyone I deleted anything or il [sic] sue you.” The Court
 5
 6   will note that the misspelling of “I’ll” is consistent with Ms. Kennett’s numerous misspellings in
 7
 8   her messages and, more importantly, that exact misspelling is repeated twice in the fake email
 9
10   discussed next.
11
            9.      Ex. 4 at 49. Ms. Kennett does not accuse me of sending this faked email, and in
12
13   fact I did not. However, the Court will note that the exact same misspelling of “I’ll” from the
14
15   Instagram message in paragraph 8 above—“il”—is repeated twice in this fake email. Further, I
16
17   never sent Ms. Kennett any emails at all. The Court should note that Ms. Kennett has now
18
     forwarded to Plaintiffs’ counsel fake emails from my attorney, Michael Brown, containing
19
20   similar threats. Plaintiffs’ counsel apparently concedes Mr. Brown did not write these either.
21
22   Further still, the phrase “it don’t wash with me” is something I had never heard or seen or used
23
24   before reading this. Also, I would never refer to my son as “severely impaired” (he has Level
25   One autism and is medically fragile, not “severely impaired”). Finally, while this email has me
26
27   saying I have 4 million views and 120,000 subscribers, in fact I have 50 million views and
28
29   135,000 subscribers. These are not facts I would have misstated if I had written the email.
30
31          10.     I had nothing to do with the other messages reflected in Exhibits 1, 2, and 5 – 9.
32   The Facebook screenshots in Exhibit 5 are fakes. Nothing like this was ever posted to my
33
34   Facebook account.
35
36   ////////////
37
38   ////////////
39
40   ///////////
41
42   ///////////
43
44
45


     SUPPLEMENTAL DECLARATION OF                                    G O R DO N     600 University Street
     KATHERINE PAULSON - 3                                            T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 4 of 6




 1          I declare pursuant to the laws of perjury of the United States of America that the
 2
 3   foregoing is true and correct.
 4
 5
 6          DATED this 29th day of January, 2021 at Hanover, Minnesota.
 7
 8
 9
10                                                Katherine Paulson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SUPPLEMENTAL DECLARATION OF                                    G O R DO N     600 University Street
     KATHERINE PAULSON - 4                                            T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 5 of 6




                          Ex. A
Case 2:20-cv-01606-BJR Document 50-1 Filed 01/30/21 Page 6 of 6
